ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 15 September 2021. 
Claims 4-17, 19-25 and 31-32 are currently pending and have been examined. 

Examiner’s Statement for Reasons for Allowance
Claims 4-17, 19-25 and 31-32 are allowed. The claim amendments overcome the current 103 rejection. Specifically the claim limitations in claims 4 and 10 of “wherein the one or more options specify a technique that is performed by a robotic compounder for documenting a dosage verification of the particular pharmaceutical used in a compounding task”, in combination with the previously recited claim limitations, overcome the current art rejection. A new search found the reference of Eliuk (US 2006/0259195 A1) that discusses a robotic arm that gives out dosages of medications, however it fails to mention that a technique is used to verify the dosages used in a compounding task. The previous prior art references of Wilkes (US 20040078231 A1), Diaz (US 2016/0140315 A1), and Fu (US 2007/0093935 A1) fail to teach the claimed limitations in combination and the 103 rejection is withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626

/ROBERT A SOREY/Primary Examiner, Art Unit 3626